FILED
                            NOT FOR PUBLICATION                            MAY 22 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50393

               Plaintiff - Appellee,             D.C. No. 2:90-cr-00877-SVW

  v.
                                                 MEMORANDUM*
JORGE ROCA-SUAREZ, a.k.a. George
Roca, a.k.a. Jorge Roca,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Jorge Roca-Suarez appeals pro se from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Roca-Suarez contends that he is entitled to a sentence reduction under

Amendment 591 to the Sentencing Guidelines. We review de novo whether a

district court had authority to modify a sentence under section 3582(c)(2). See

United States v. Leniear, 574 F.3d 668, 672 (9th Cir. 2009). Contrary to

Roca-Suarez’s contention, Amendment 591 did not alter the Guidelines section

applicable to his offense of conviction or the calculation of his Guidelines range

under U.S.S.G. § 2D1.1. See U.S.S.G. app. C, amend. 591 (Supp. 2003); see also

United States v. McEnry, 659 F.3d 893, 898-99 (9th Cir. 2011) (discussing changes

made by Amendment 591). Because Amendment 591 did not lower Roca-Suarez’s

Guidelines range, the district court lacked authority to reduce his sentence. See 18

U.S.C. § 3582(c)(2); Leniear, 574 F.3d at 674.

      Roca-Suarez also contends that the district court erred by failing to explain

the reasons for its denial of his motion. Because the court had no authority to

modify Roca-Suarez’s sentence, however, its summary denial was not improper.

      AFFIRMED.




                                          2                                    13-50393